Name: 86/182/EEC: Council Decision of 6 May 1986 on the conclusion of an Agreement in the form of an exchange of letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for a period of three months from 15 March 1986
 Type: Decision
 Subject Matter: Africa;  fisheries
 Date Published: 1986-05-17

 Avis juridique important|31986D018286/182/EEC: Council Decision of 6 May 1986 on the conclusion of an Agreement in the form of an exchange of letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for a period of three months from 15 March 1986 Official Journal L 131 , 17/05/1986 P. 0051*****FINÃ COUN DECISION of 6 May 1986 on the conclusion of an Agreement in the form of an exchange of letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for a period of three months from 15 March 1986 (86/182/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau (1), as amended by the Agreement signed on 15 March 1983 (2), and in particular the second paragraph of Article 17 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Republic of Guinea-Bissau have begun the negotiations, provided for in the second paragraph of Article 17 of the Agreement, in order to determine the arrangements that will apply from 15 March 1986, when the Protocol annexed to the Agreement expires; Whereas, on 12 March 1986, the two parties agreed to extend the said Protocol for an interim period of three months from 15 March 1986, pending the final result of the said negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 6 May 1986. For the Council The President P. H. van ZEIL (1) OJ No L 226, 29. 8. 1980, p. 33. (2) OJ No L 84, 30. 3. 1983, p. 1.